Citation Nr: 1760214	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for radiculopathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



 


INTRODUCTION

The Veteran served on active duty from March 1974 to December 1982 and from March 1995 to August 2002.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA RO, which denied the claim of entitlement for radiculopathy of the bilateral lower extremities.  The Board notes, by way of history, that an August 2016 rating decision granted service connection for radiculopathy of the right lower extremity.   


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has radiculopathy of the left lower extremity that is proximately due to his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the left lower extremity are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for radiculopathy of the left lower extremity.  As such, the Board finds that any errors related to VA's duties to notify and assist are moot.  38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, as noted above, the Veteran is in receipt of service connection for a lumbar spine disability and associated radiculopathy of the right lower extremity.  The Veteran has been diagnosed with radiculopathy of the left lower extremity as a result of his lumbar spine disability, for example at the time of his June 2016 VA examination.

Thus, the evidence is at least in equipoise as to whether the Veteran's service-connected acquired lumbar spine disability is related to his radiculopathy of the left lower extremity.  Thus, on the basis of the foregoing, all reasonable doubt is resolved in the Veteran's favor, and service connection for radiculopathy of the left lower extremity is granted. 


ORDER

Service connection for radiculopathy of the left lower extremity is granted.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


